DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.
Applicants’ amendments to the claims and arguments filed on September 28, 2021 have been received and entered. Claim 1 has been amended, while claims 6, 8 and 9 are canceled.  The Van Dijik’s declaration filed on September 28, 2021 have been considered. The declaration will be discussed in detail below as it applies to the rejection.
Claims 1-5, 7, 10-16 and 17 are pending. 
Election/Restrictions
Applicant’s election of (i) a cell comprising nucleic acid encoding said human IgH chain variable region and a mouse IgH constant region and (ii) neutralizing antibody in the reply filed on April 10, 2017 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). However, upon further consideration, election of species requirement is hereby withdrawn and all the species are rejoined with the elected species. 
Claims 1-5, 7, 10-16 and 17 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 

Priority
It is noted that instant application is a continuation of application no. 14750870, filed on 06/25/2015, which is continuation of application no 14137902, filed on 12/20/2013, which is continuation of US application no 13740727 filed on 01/14/2013, which is a Divisional of 13/310,431, dated 12/02/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010 is a 

Allowable Subject Matter
The following claim 1 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, Claim 1is presented to applicant for consideration: 
A method for obtaining an antigen specific antibody or antigen binding fragment thereof, said antigen-specific antibody comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region and a human IgH chain constant region, said antigen-binding fragment comprising a human IgH chain variable region, the method comprising:
immunizing  a transgenic mouse  with the antigen, wherein the germline of said mouse comprises a homozygous immunoglobulin heavy chain (IgH) locus; wherein said homozygous IgH locus comprises unrearranged human IgH variable region (VH) gene segments comprising human V gene segments, human D gene segments and human J gene segments at a mouse heavy chain IgH locus operatively linked to an IgH constant (C) region comprising an endogenous C gene segment; 
wherein said homozygous IgH locus comprises in 5' to 3' orientation said unrearranged human V gene segments, human D gene segments and human J gene segments comprising a 3' JH gene segment, and a chimeric JC intron comprising human JC intronic DNA downstream of said human 3' JH gene segment and truncated mouse JC intronic DNA and which Page 2 of 22Appl. No. 15/383,342 Reply to Office action of 7/9/2020 Response filed December 18, 2020 in its native position in a human genome is naturally contiguous with said human 3' JH gene segment and truncated mouse JC intronic DNA, wherein said truncated mouse JC intron comprises DNA of an IgH locus which, in its native position in a non-transgenic mouse, is naturally contiguous with and upstream of a mouse Cmu enhancer, and a mouse mu enhancer operatively linked to a C region; 
wherein DNA between said 3' human JH segment and said truncated mouse JC intron is less than 2 kb; said germline comprising all or part of mouse IgH variable region DNA, wherein said all or part of said mouse IgH variable region DNA is upstream of said unrearranged human 
wherein said homozygous IgH locus of said mouse is capable of undergoing V, D, J joining; wherein said transgenic mouse is capable, upon stimulation with antigen, of producing antibody comprising a chimeric Ig heavy chain comprising a human IgH variable region; and wherein said transgenic mouse is capable of breeding with a said transgenic mouse, to provide subsequent generation mice, wherein a said subsequent generation mouse comprises: (i) in its germline an homozygous IgH locus comprising unrearranged human IgH variable region gene segments operatively linked to an IgH constant (C) region  comprisnsg an endogenous C segment of an IgH lcous, amd  (ii) in its germline all or part of mouse IgH variable region DNA; and wherein said IgH locus of said subsequent generation mouse is capable of undergoing V, D, J joining; Page 3 of 22Appl. No. 15/383,342 Reply to Office action of 7/9/2020 Response filed December 18, 2020 
wherein said subsequent generation mouse is capable, upon stimulation with said antigen, of producing a plurality of antibodies specific for said antigen comprising a chimeric Ig heavy chain comprising a plurality of human IgH chain variable regions; and 
wherein said subsequent generation mouse is capable of breeding with a said subsequent generation mouse to provide further subsequent generation mice, and 
wherein said transgenic mouse contacted with said selected antigen produces an antibody comprising said human IgH chain variable region
isolating said antibody from a cell, wherein the cell (i) comprises nucleic acid encoding said human IgH chain variable region operably linked to said human IgH chain constant region of said antibody, and (ii) expresses said encoded human IgH chain variable region and said encoded human IgH chain constant region; or isolating said antigen-binding fragment from a cell, wherein the cell (i) comprises nucleic acid encoding said human IgH chain variable region, and (ii) expresses said encoded human IgH chain variable region; wherein said human IgH chain variable region is of the transgenic mouse immunized with said antigen.

Withdrawn-Claim Rejections - 35 USC § 103
Claims 1-5, 11-16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013) as evidenced by Stevens et al (Pharma Focus Asia, EMBO 4(13B): 3689-3693, 1985)  and Tamamchi et al (W02007/117410) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS). In view of Applicants’ amendment of base claim 1 introducing limitation “human  intronic DNAcomprises human JC intronic DNA which in its native position in a human IgH locus of a human genome is naturally contiguous with a human 3' JH gene segment”, the previous rejection is rendered moot and hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.
Claims 1, 7 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985)  and Tamamchi et al (W02007/117410) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS), as applied for claim 1, above and further in view of Adams (Genomics. 2005 December; 86 (6):753-8). The rejection is withdrawn for the reasons discussed supra.
Claims 1, 13-15 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or
6596541, dated 07/22/2013) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985) and Tamamchi et al (W02007/117410) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above
for claim 1, and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on10/02/2007). The rejection is withdrawn for the reasons discussed supra.
	Claims 1, 10 are rejected under pre-AJA 35 U.S.C. 103(a) as being unpatentable over
Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or
6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et
al (EMBO 4(13B): 3689-3693, 1985), Tamamchi et al (W02007/117410, IDS) as evidenced by
Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 1, and
further in view of Zheng et al (Mol. Cell Biol. 2000, 20, 648-655), Oberdoerffer et al (Nucleic
Acids Res. 2003, 31: el40,) as evidenced by Torres and Kuhn, (Laboratory Protocols for
Conditional Gene Targeting, 1997, p37-40). The rejection is withdrawn for the reasons discussed supra.

New-Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 11-16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or o/2002/066630, dated 8/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985)  and Tanamachi et al (W02007/117410)  and Lambert et al ((Mice: A Jackson Laboratory Resource Manual, 2007, 1-25, IDS). 
Claim interpretation: Claims are directed to a single method step comprising (i) isolating said antibody from a cell, wherein the cell (i) comprises nucleic acid encoding said human IgH chain variable region operably linked to said human IgH chain constant region of said antibody, and (ii) expresses said encoded human IgH chain variable region and said encoded human IgH comprises human JC intronic DNA which is in its native position is interpreted as a single or few nucleotide of human JC intron that is identical to mouse JC intron.
With respect to claims 1-4, Murphy teaches a method of making antibodies using a mouse comprising modified heavy and light chain loci with human variable region gene segments and mouse constant regions. Specifically, Murphy teaches a method of producing a human antibody, comprising ... (f) growing the cell under conditions such that the cell expresses a human antibody having the human heavy chain variable gene segment and light chain variable regions of the hybrid antibody of step (d) and human heavy and light chain constant regions of step (e) (claim 2) wherein said IgH chain variable region is of a transgenic mouse contacted with an antigen. It is further disclosed that  said mouse comprises genome comprising human heavy chain immunoglobulin V, D, and J gene segments and human light chain immunoglobulin V and J gene segments, wherein the human heavy chain V, D, and J gene segments  and human light chain V and J gene segments replace mouse endogenous heavy and light chain immunoglobulin variable region gene segments at the endogenous mouse heavy and light chain immunoglobulin variable region gene segment loci and the human heavy chain V, D, and J gene segments and human light chain V and J gene segments are linked to the endogenous mouse heavy and light chain immunoglobulin constant region gene loci to form hybrid heavy chain locus and a hybrid light heavy chain locus, wherein the human heavy chain V, D, and J gene segments and the human light chain V and J gene segments are present in the germline of the mouse, whereby the in situ, while maintaining all the mouse constant regions and expression control regions (known or unknown), does indeed recreate a normal humoral response in mice (see page 74). Likewise, Stevens abstract teaches replacing the entire mouse germline variable regions at both the IgH and IgK loci with the equivalent human genomic sequence as described above. It is disclosed human germline VH, DH and JH, segments have been introduced into the IgH loci, while leaving intact all  of the mouse constant genes and sequences required for somatic rearrangement, gene expression, class switching. Stevens teaches replacing only the variable segments at the heavy and kappa light chain loci, endogenous gene control mechanisms are retained. By leaving the mouse constant regions intact, antibody effector functions, such as Fc receptor and complement binding, are conserved. It is further disclosed that mice exhibit wild type immune systems, with normal populations at all stages of B cell development, and normal rates of variable segment usage, somatic hypermutation and class switching. It is further disclosed that antigen responses to them mice are equivalent to wild type mice, generating monoclonal antibodies to a variety of antigens (see abstract). 

Regarding claims 13-15, Murphy discloses that the production of antibodies to various antigens in mouse initially provided great promise for the large scale production of antibodies that could be used as human therapeutics (see col. 19, lines 38-40). It is further disclosed that the fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts. This approach will give rise to therapeutic antibodies much more efficiently than previous methods, e.g. the "humanization" of mouse monoclonal antibodies or the generation of fully human antibodies in HUMAB™ mice (see col. 20, lines 27-32). It is further supported by Stevens who reported that the technology create a broad pipeline of antibody therapeutics to a variety of targets. REGN88, directed against human interleukin 6 (IL6) receptor, is Regeneron’s first fully-human antibody in clinical trials for the treatment of rheumatoid arthritis (see page 74).
With respect to claims 16-17,  Murphy disclose transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation that would implicitly comprise all he V segments including gene segments V6-1, VI1-1-1, Vl-2, VI11-2-1, Vl-3, V4-4 and V2-5 gene segments (see col. 7, lines 13-15, col. 20, lines 49-52) (also Stevens page 74). Stevens teaches that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74).  
However, Murphy differ from claimed invention by not explicitly disclosing aid homozygous chimeric IgH locus comprises in 5' to 3' transcriptional orientation: (i) do not teach chimeric JC intron and said heavy chain constant region, wherein said chimeric JC intron comprises a truncated human JC intron contiguous with a truncated mouse JC intron, and (ii) said enhancer and said C region, wherein said human 3' JH is less than 2 kb upstream of said chimeric junction.
Aguilera teaches that Ig heavy/light chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer (see 1 kb scale bar, figure 1A).  However, combination of references do not teach chimeric JC intron of human DNA and truncated mouse JC intron.
Tanamachi discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a -400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1) (limitation of claim 9). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2). Tanamachi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse mu constant region, wherein the transgene contact, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi further discloses ligating the., .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions., .into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims 1, 5 and 17). Tanamachi disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human Jh segments, a mouse J-p enhancer, a mouse p switch region and a mouse constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10) (limitation of claim 11). This is further supported by Morrison who discloses that "[i]n providing a fragment encoding the variable region, it will usually be desirable to include all 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the mouse of Murphy by substituting the human IgH 3 '-end J region and moue JC intron cloning junction with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi to use said mouse to produce antigen specific antibody or antigen binding fragment thereof , with a reasonable expectation of success, at the time of the instant invention, as instantly claimed. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompass inactivation of mouse endogenous IgH variable region DNA such that only human IgH variable domains expressed from the immunoglobulin locus. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotide of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide of intron). A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction .

Claims 1, 5, 7-8, 11-16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985)  and Tamamchi et al (W02007/117410) ,  Lambert et al ((Mice: A Jackson Laboratory Resource Manual, 2007, 1-25, IDS), as applied for claim 1, above and further in view of Adams (Genomics. 2005 December; 86 (6):753-8) by Retter et al (J Immunol 2007; 179:2419-2427) and Ravetch et al (Cell, 1981, 27 583-591).
The teaching of Murphy, Stevens, Aguilera, and Tamamchi have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing the targeted insertion of large DNA in mouse and wherein said mouse enhancer comprises mouse 129Sv. The recitation of human  intronic DNA
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell 129Sv-derived embryonic stem (ES) ceil lines, which are generally considered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). The chimeric JC intron disclosed in Murphy would implicitly comprise a truncated human JC intron and a truncated mouse JC intron as evident from Retter (figure 1, NCBI accession no AJ851868) and Ravectch (see figure 10) who reported the sequence for mouse and human IgH variable region respectively would conclude that the first 12 nucleotide of mouse and human JC intron sequences that are immediately downstream of their respective 3’JH gene segment are identical. Therefore, absent of any specific length of truncated mouse JC intron in the claims, the JC intron disclosed in Murphy must necessarily contain first few nucleotide or 12 nucleotide that is same as human JC intron followed by remaining truncated mouse JC intron meeting the limitation of the broad claim.
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera,  Tamamchi, Lambert and Adams to modify the method of using the  transgenic homozygous mouse of Murphy whose genome comprises unrearranged human IgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence.  One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus between the 3' end of JH6 gene segments  and C regions because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74),  Aguilera et al (EMBO 4(13B): 3689-3693, 1985)  and Tamamchi et al (W02007/117410),  Lambert et al 
The teaching of Murphy, Stevens, Aguilera and Tamamchi have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing providing a pharmaceutical composition comprising said antigen-specific antibody and a pharmaceutically acceptable carrier or excipient, further comprising providing said antibody or antigen-binding fragment thereof to a human subject, said antigen-specific antibody or antigen binding fragment thereof is a monoclonal antibodv, a domain antibodv or a neutralizing antibodv, or antigen binding fragment thereof.
Stevens teaches “[m]ethods for generating human antibodies includ[ing] (column 9, lines 8-9), said method comprising "administering an antigen directly to mice that comprise DNA loci encoding.., a human Ig heavy chain variable region... (column 9, lines 19-23). Stevens teaches  generating a transgenic mouse having a genome comprising human heavy.., chain variable regions operably linked to endogenous mouse constant region loci such that the mouse produces an antibody comprising a human variable region and a mouse constant region" (column 9, lines 29-25, col. 10, 10-20). It is further disclosed that the method further comprises Stevens teaches “[m]ethods for generating human antibodies includ[ing] (column 9, lines 8-9), said method comprising "administering an antigen directly to mice that comprise DNA loci encoding.., a human Ig heavy chain variable region... (column 9, lines 19-23). Stevens teaches  generating a transgenic mouse having a genome comprising human heavy.., chain variable regions operably linked to endogenous mouse constant region loci such that the mouse produces an antibody comprising a human variable region and a mouse constant region" (column 9, lines 29-25, col. 10, 10-20). It is further disclosed that the method further comprises replacement of mouse constant regions with desired human constant regions to generate the fully human antibodies of the invention (see col. 10, lines 40-44). Stevens et al teach a transgenic mouse in which the endogenous immunoglobulin heavy and light chain variable regions are replaced with the corresponding human variable regions is challenged with the antigen of interest, and B-cells are recovered from the mice that express antibodies. The lymphatic cells may be fused with a myeloma cell line to prepare immortal hybridoma cell lines, and such hybridoma cell lines are screened and selected to identify hybridoma cell lines that produce antibodies specific to the antigen of interest. DNA encoding the variable regions of the heavy chain and light chain may be 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera, Tamamchi, Lambert and Stevens to produce antigen binding fragment from the transgenic homozygous mouse of Murphy Stevens, Aguilera, Tamamchi by exposing said mouse with an antigen IL-4 and administer said antibody to a human subject in need thereof as suggested by Stevens (2), with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in producing antigen binding fragment as a pharmaceutical composition from the transgenic mouse as claimed because prior art as reported by Stevens (2) successfully reported producing an antibody or antigen-binding fragment that specifically binds hIL-4R for administration to a human subject in need thereof. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tamamchi et al (W02007/117410, IDS), Lambert et al ((Mice: A Jackson Laboratory Resource Manual, 2007, 1-25, IDS)as applied above for claim 1, and further in view of Zheng et al (Mol. Cell Biol. 2000, 20, 648-655), Oberdoerffer et al 
The teaching of Murphy, Stevens, Aguilera, and Tamamchi have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing using a mouse germline said all or part of mouse heavy chain variable region DNA is away from its native position in an IgH locus and expression of Ig heavy chains comprising a mouse variable region is reduced or prevented and wherein in said mouse germline said all or part of mouse heavy chain variable region DNA is inverted with respect to said heavy chain constant region.
However, prior to instant invention, it was generally known that a gene sequences may be inactivated by inversion using appropriate lox sites and a site-specific recombinase such as Cre. Zheng et al teach that large segments of the mouse genome could be inverted using Cre technology. Zheng et al teach that Cre-loxP recombination is efficient for substrates of a few centimorgans both in tissue culture and in vivo and that any desired rearrangement can be made with the Cre-loxP system (see page . 654, last paragraph).
Oberdoerffer et al teaches the unidirectional inversion of a mouse VDJ sequence to switch to expression of a different mouse VDJ sequence (see page 2, right column, lines 40 to 45 and Fig. lb). It is further disclosed that the VDJ switch cassette istargeted to the mouse IgH locus to provide a conditional switch for expression of a desired VDJ sequence at the host IgH locus over another VDJ sequence also present at the host IgH locus. Cre mediated recombination provided for the conditional expression of the VPE allele over the VNP allele. Thus, Oberdoerffer et al teach the use of inversion as a means of inactivating VDJ sequences at a host IgH locus, to provide for expression of other VDJ sequences. 
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to increase the distance between genes reduces the likelihood for recombination that has been known to be important factor in gene recombination frequency and aware of the fact that the recombination in a modified immunoglobulin locus would favor proximal genes would combine the teachings of Murphy, Stevens, Zheng et al and Oberdoerffe to reduce the rearrangement of endogenous VDJ/ VJ regions with endogenous C regions when producing chimeric antibodies from a cell derived from the transgenic mice by modifying the transgenic homozygous mouse of Murphy and Stevens by inserting the human VDJ DNA between the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Frederick W. Alt Volume 99, 1-222 (2008)

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing prior art of Murphy fails to teach or suggest that  the IgH recombination processes in interacting on the different IgH genomic substrates, would produce the same scope of rearranged antibody variable regions. Applicant request official notice from the Office that the scope of isolated polypeptide from the claimed method would be same as one disclosed in Murphy. Applicant's argument has been fully considered, but found not persuasive.
 In the instant case, no official notice is required because claim 1 recite as single method step of isolating and expressing an antibody or antigen binding fragment thereof from a cell, wherein the cell comprises a nucleic acid encoding a human IgH chain variable region isolated 
Applicant continue to argue that Murphy et al. does not teach the instantly recited mouse, nor consequently does Murphy et al. teach any methods comprising the instantly recited mouse, particularly not the instantly claimed method. Applicant notes that none of the cited references teach or suggest that the chimeric IgH locus of the instantly recited mouse generates the identical scope of rearranged VH regions as the chimeric IgH locus of the mouse taught by Murphy, nor would one of skill in the art have an expectation of success in generating the identical scope of rearranged VH regions from the chimeric IgH loci of the two mice. Applicant further assert that one of ordinary skill in the art could not have substituted one known element for another, and the results of the substitution would have been predictable. Applicant assert that none of the reference suggest modifying the mouse of Murphy to provide mouse as recited in the base claim. Applicant's argument has been fully considered, but found not persuasive.
In response, it should be noted that Applicant fails to provide evidence and/or argument as to  how the repertoire of antibodies comprising human VH regions produced by the instantly recited mouse are structurally different from the repertoire of antibodies comprising human VH regions produced by the Murphy mouse. As stated in previous office action, the only active method step in the claim is   “isolating said antibody from a cell, wherein the cell comprises nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of
said antibody" (Claim 1). The subsequent 'wherein' clauses are considered product-by-process limitations that has been discussed supra. Absent evidence of a showing that the process of isolating antibody recited in claims imparts an unexpected property to the claimed product, as it is interpreted that equivalent products, and therefore, thus obtained nucleic acid and/or thus-obtained antigen specific antibodies and/or thus obtained antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable 
On pages 12-13 of the applicant’s argument, applicant assert that method comprises homozygous transgenic mouse of the instant method claims require that "said transgenic mouse is capable of breeding with another said transgenic mouse to provide germline transmission of said chimeric immunoglobulin heavy chain locus to subsequent generation mice....", a limitation that is not met by the mouse taught by Murphy. Murphy / Macdonald Murphy does not teach mice homozygous at the IgH locus, as claimed, that are capable of breeding to produce subsequent generation of mice. Macdonald (US 20120322108) teaches mice generated by the method described in Murphy "lack the ability to express any functional ADAM6 protein, and exhibit a defect in the ability of the mice to mate and to generate offspring" (US 20120322108, at paragraph [0208]. Applicant in part rely on Friedrich’s declaration (see sections 9-11) to stated that  mouse that is fertile and produce subsequent litters without affecting fertility or fecundity in that the average litter size is the same within statistical significance for chimeric loci containing different numbers of human V gene segments (cited in the reasons of Allowance in allowed 
As an initial matter, it is noted that Examiner has indicated allowable subject matter that require positive recitation of the breeding limitation in the method of using mouse previously allowed in ‘461, which patentably distinguishes over the art of record in this application.
The Friedrich's declaration is not persuasive because it fails to address any structural and/or functional difference to the thus-isolated  antigen specific antibody encoded by the thus-isolated nucleic acid encoding the human IgH variable region produced  from the transgenic mouse of prior art as compared to  the transgenic mouse of claim 1. The fertility of the homozygous mouse is not relevant to the production human/mouse chimeric IgH molecules comprising human VDJ regions and a mouse C region in response to antigen stimulation.  The declaration is silent and fails to provide identify a nucleic acid encoding the human IgH variable region that is derived from a mouse functional to breed with another said mouse as required by base claim to nucleic acid encoding the human IgH variable region isolated from a mouse being non-functional to breed with another said mouse. The independent claim recite one active step to isolate an antibody or antigen binding fragment thereof from a cell, wherein the cell comprises nucleic acid encoding said human IgH chain variable region and human IgH chain constant region of said antibody. The subsequent 'wherein' clauses are considered product-by-process limitations, whereby, as discussed in preceding section. It is emphasized that isolation of nucleic acid encoding human IgH is from mouse to be male or female, and neither of which require the mouse to be from any subsequent generation including  4th generation line-breeding as disclosed in  the declaration.  Murphy et al contemplate producing and maintaining a breeding colony of viable homozygous mice comprising the chimeric IgH locus (col. 21, lines 35-42). In the instant case, claim as written read on a method that uses nucleic acid encoding IgH from a transgenic mouse contacted with an antigen, wherein the transgenic mouse may be a female mouse.
	On pages 13-15 of the applicant’s argument, applicant argues IgH loci of the mice taught by Aguilera et al were not chimeric, instead it was fully mouse. Applicant notes that in contrast to the megabase length of the chimeric IgH locus recited in the instant claims and taught by Murphy, the randomly integrated, 57 kb transgene taught by Tanamachi comprises few 
In response to applicant’s argument that JC intron of the chimeric IgH locus of the mouse of the claimed invention comprises a truncated mouse IgH JC intronic DNA that is different from Murphy, it is emphasized that instant specification fails to disclose that the truncated mouse JC intron is a critical feature. Further, instant claims are broad and read on "truncated mouse JC intron” that comprises few nucleotide difference. It is relevant to note that instant specification teaches insertion site for the human DNA in a mouse chromosome resulting in chimeric intron (see figure 21 of the specification).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 It is unclear as to how the ordinary artisan would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because Tanamachi reference reported random integration, while Murphy reference disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus.  It is emphasized that both Murphy and Tanamachi et al disclosed the transgenic mice are able to yield human/mouse chimeric IgH polypeptides.
In response to applicant’s argument that there is no suggestion or motivation to use the feature of Tanamachi, it is noted that Tanamachi is applied not to illustrate advantage of using a chimeric JC intron, rather it is applied to the extent they create an human/mouse chimeric JC intron in the design of their human/mouse chimeric IgH locus, and attain successful expression of the human/mouse chimeric IgH antibody chains to provide sufficient motivation that such a concept works. Applicant’s argument that Murphy teaches away from Tanamachi is not persuasive because. Tanamachi explicitly shows that the ability to produce human/mouse chimeric IgH antibody chains in response to immunization (Examples 3-6). Thus, Murphy is not considered to teach away from Tanamachi so as to render Tanamachi not suitable for combining with Murphy. Aguilera provides evidence that the intronic Eμ enhancer is less than 1kb from the 3' J gene segment (Figure lB). Thus, it is structurally obvious that the recombination of the human immunoglobulin V-D-J genes retaining the endogenous mouse intronic Emu enhancer will result in a 3 '-most JH gene segment that is contiguous with mouse intronic JC DNA at a human DNA/mouse DNA joinder point wherein the 3'-most JH gene segment is less than 2kb and/or less than 1kb of the junction point.
In response to applicant’s argument pertaining to the teaching of Murphy, it is noted that the instant recitation of a chimeric J/C intron comprising a truncated mouse JC intron read on mouse JC intron comprising presence of few nucleotide of human origin that may be identical to i.e., immediately downstream of their respective 3' JH gene segments) are identical:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

In view of foregoing, it is apparent that the source of the nucleotides of a J/C intron were known, and in absence of any specific sequence requirement or any extent of truncation of mouse JC intron one of ordinary skill in the art would conclude that source of nucleotide would not have represented a significant difference particularly since the first 12 nucleotides have the identical sequence to human JC intron sequence. Applicant should note that the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." The instant specification fails to disclose an  gene segments into the transgenic IgH locus. One of ordinary skill in the art would recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. In the instant case, neither specification nor the any evidence on record provided objective evidence of criticality of specific length of nucleotide truncation of “mouse” or "human", as opposed to some nucleotide of “human” and remaining from "mouse origin". There is no evidence that small truncation of mouse JC intron such as those embraced by the first 12 nucleotide portion of the mouse and human J/C intron sequences that is identical is a critical feature of, necessarily and absolutely changes the structural and the resulting functional phenotype of the claimed mouse.
Applicant’s argument pertaining to the teaching of Morrison and Grosveld (pages 29-32 of the applicant’s argument) are moot in view of new grounds of rejections that are presented in this office action. 
On pages 17-25 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments pertaining to the teaching of Murphy, Tanamachi do not teach truncated JC intron that have been discussed in preceding section. Applicant argues that one of skill in the art could not have predicted the effect of truncating the mouse JC intron of a chimeric IgH locus at the endogenous on the rearrangement processes of the unrearranged human V, D and J gene segments and on other processes involved in the complex regulation of the endogenous IgH locus (se para. 22 of van Dijk’s declaration). Accordingly, that the scope of the human VH regions of IgH chains produced by mice comprising the instantly recited chimeric IgH locus comprising a truncated mouse JC intron was not predictable based on the prophetic mice taught by Murphy comprising a chimeric IgH locus comprising a fully mouse JC intron. Applicant's argument has been fully considered, but found not persuasive.

Briefly, Given the breadth of the truncation of mouse IgH JC intronic DNA as discussed above, and in absence of any specific sequence requirement or any specific truncation of mouse JC intron one of ordinary skill in the art would conclude that source of nucleotide would not have represented a significant difference particularly since the first few or first 12 nucleotides of the mouse JC intron have the identical sequence to human JC intron sequence. The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising a truncated mouse JC intron that lacks few nucleotide. Rather, both the instant transgenic mouse, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. In response to applicant’s relying on Van Dijk’s declaration stating that the regulation the IgH locus is complex, it is noted that declaration is deficient to the extent it fails to address how a truncated mouse JC intron and/or full mouse JC intron would affect if any the n and p nucleotide addition, somatic hypermutation, and transcription. 
On pages 26-28, 31-33 of the applicant’s argument, Applicant argues that Murphy in Figure 4, and the corresponding working example of Murphy, all explicitly indicate the presence of the entire mouse JC intron upstream of Emu. The instant claims require a truncated mouse JC intron. Applicant emphasizes that the thrust of instant rebuttal is directed to truncated JC intron.  Applicant argues that the process of homologous recombination can be determined to the nucleotide level (see US20120322108A1). Applicant continue to argue that DeFranco declaration filed during IPR proceeding is applicable to the instant claims and does not meet the threshold to assert unpredictability of the Kaymab claims. Applicant’s specification provides support for multiple embodiments of a chimeric IgH locus comprising a truncated JC intron, in addition to that diagrammed in Figure 21 by disclosing unrearranged human V region gene segments positioned at multiple points within the region of mouse IgH JH4 region and the Eu. Applicant re-iterate expert declaration to assert the unpredictability of a truncated mouse JC intron at a chimeric IgH locus comprising unrearranged human V region gene segments at an endogenous IgH locus as instantly recited based on the randomly integrated chimeric IgH 
In response, Examiner in part agree with the applicant’s argument that none of the previously issued Kymab patents require the instantly recited truncated mouse IgH JC intronic was not explicitly addressed by DeFranco ‘s  declaration and  therefore was not reviewed by PTAB. However, DeFranco‘s declaration directly rebut the notion that Murphy discloses a fully mouse J/C intron, and not a “chimeric” J/C intron (see para, 105, page 60).  The declaration “disagree with Ravetch’s testimony supports a position that “immediately adjacent” in Murphy should be understood as requiring nucleotide level precision so that the J/C intron of Murphy includes each and every nucleotide of the mouse J/C intron. As discussed below in paragraph 106, that level precision is not necessary and is not consistent with how the field used and understood descriptors for these large genetic modifications. Moreover, as discussed above in paragraph 104, Murphy does not preclude the presence of human intronic DNA in the LTVEC1 construct or its mice, and certainly does not teach that the mouse homology arm is “immediately adjacent to” the human variable gene segments in the LTVEC1 or its mice. …. Dr. Ravetch does not suggest Murphy as teaching the mouse homology arm is “immediately adjacent to” the human variable gene segments in the LTVEC1. Rather, Dr. Ravetch explained that Murphy illustrates what portion of the mouse gene segments is included in the 3' mouse homology arm of the LTVEC1 targeting. ….one of skill in the art and therefore his interpretation of the specification demonstrates how one of skill in the art would interpret the specification.” ..ch, would have understood the phrase “immediately adjacent to” as merely referring to the homology arms of the targeting vector and not specifically addressing whether (or not) human intronic DNA is present” (see page 60-62). DeFranco‘s declaration cites a number of references that includes Hansen (US 7,846,724) and Goefert (US 8,771,988) to support the teaching of Tanamachi to show that one of ordinary skill in the art would have reasonably expected that a c himeric J/C intron as taught by Tanamachi would have successfully worked in the context of a Murphy mouse, and specifically for generation and expression of immunoglobulins (see page 75 of the declaration).
Further, given the breadth of the truncation of mouse IgH JC intronic DNA, and in absence of any specific sequence requirement or any specific length of truncation of mouse JC intron, one of ordinary skill in the art would conclude that source of nucleotide would not have Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising a truncated human JC intronic DNA and a truncated mouse JC intron that lacks few nucleotide. Rather, both the instant transgenic mouse, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain.
Regarding recitation of wherein the transgenic mouse contacted with said antigen ,  wherein said mouse is homozygous for a human/mouse chimeric immunoglobulin heavy chain locus comprising a chimeric J/C intron comprising (a) human JC intronic DNA downstream of said human 3' JH gene segment, wherein said human intronic DNA comprises human JC intronic DNA which in its native position in a human IgH locus of a human genome is naturally contiguous with a human 3' JH gene segment, and (b) truncated mouse JC intronic DNA, wherein said truncated mouse JC intronic DNA comprises mouse intronic DNA which, in its native position in an IgH locus of a non-transgenic mouse, is naturally contiguous with and upstream of a mouse Cmu enhancer; is considered to be a product-by-process recitation of the positively recited, thus produced human IgH chain variable region. The recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising a truncated mouse JC intron from which the nucleic acid encoding the human IgH variable region is thus-isolated is not  gene segments into the transgenic IgH locus. One of ordinary skill in the art would recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. In the instant case, neither specification nor the any evidence on record provided objective evidence of criticality of specific length of nucleotide truncation of “mouse” or "human", as opposed to some nucleotide of “human” and remaining from "mouse origin". There is no evidence that small truncation of mouse JC intron such as those embraced by the first 12 nucleotide portion of the mouse and human J/C intron sequences that is identical is a critical feature of, necessarily and absolutely changes the structural and the resulting functional phenotype of the claimed mouse or changes the resulting structure of the thus-obtained antigen-binding antibody and/or antigen-binding fragment thereof comprising a human IgH variable chain region..
Applicant’s argument pertaining to the teaching of Grosveld (pages 29-32 of the applicant’s argument) is moot in view of new grounds of rejections that are presented in this office action. 
In response to applicant’s argument that there is extensive regulation and modification of the chimeric IgH locus that occurs before splicing and there is unpredictability of a truncated mouse JC intron at a chimeric JC intron, it is noted that instant specification itself prophetically contemplates for multiple embodiments of a chimeric IgH locus comprising a truncated JC intron of varying length would produce antibody. Applicant further fails to provide argument and/or evidence as to how the repertoire of antibodies comprising human VH regions produced by the that requires chimeric JC intron comprising few human nucleotide are structurally different from the repertoire of antibodies comprising human VH regions produced by the Murphy mouse. Further, van Dijik’s declaration is deficient to the extent it fails to address how a truncated mouse JC intron and/or full JC intron or chimeric JC intron comprising few human nucleotide that are identical to mouse JC intron would affect if any the  n and p nucleotide addition, somatic hypermutation, and transcription.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 
Examiner’s note: Applicant is requested to contact Examiner to resolve the pending issues of active method steps to put instant application in condition for allowance.

New & Maintained- Double Patenting
Claims 1-5, 7, 10-16 and 17 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6  of US patent no 9447177(Application No. 13416684). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-5, 7, 10-16 and 17 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims1-10 of USP 9505827, (Application No. 13740727).  
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147, 153, 169, 225, 245, 282, 343-344, 346-351, 357 of copending Application No. 13310431. 
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 8-11, 15-16, 19, 23-25 of copending Application No. 14056434.  
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10, 14-15, 17-24, 26-35 of copending Application No. 14040405.  

Claims 1-5, 7, 10-16 and 17 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP 9505827 (Application No. 13740727. 
Claims 1-5, 7, 10-16 and 17 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP 9505827 (Application No. 13740727. 
Claims 1-5, 7, 10-16 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 268-279, 281-283, 285-288, 291, 298-307, 309-312, 316-318, 320, 327-329, 334, 338-339, 342-344, 347-350, 353, and 355-357 of copending Application No. 14/497054.  Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘054. 
Claims 1-5, 7, 10-16 and 17 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent no 10165763. Although the claims at issue are not identical, they are not patentably distinct from each other. '763 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising that is used in the method claimed in the instant application. 
Claims 1-5, 7, 10-16 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-16, 18, 20, 23, 29-32, of copending Application No. 14750870.  Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘870. 
Claims 1-5, 7, 10-16 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-4, 7, 10, 13-15, 17, 23, 28-43, 38-43, 44-46, 49, 51-56, 60, 63-75, 80-82, 88-95, 97, 100-103, and 108-126 of copending Application No. 14818162.  Although the conflicting claims are not identical, they are not 
Claims 1-5, 7, 10-16 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24, 27-29, 40, 42-45, 57-61, and 63of copending Application No. 15016211.  Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘211. 
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP 9505827
Claims 1-5, 7, 10-16 and 17 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19, 21-22, 24-25 of USP 10064398. Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘398. 
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101.
Claims 1-5, 7, 10-16 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385372.
Claims 1-5, 7, 10-16 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 28-29 of copending Application No. 15214963.
Claims 1-5, 7, 10-16 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385348.
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15232122.  

Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383353. 
Claims 1-5, 7, 10-16 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-5, 7-19, 22-23, and 26-29of copending Application No. 15360502. 
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims over claims 2-9, 13-14, 16-22 of copending Application No. 14056700.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-5, 7, 10-16 and 17 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383188. 
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent and US Patent application. Thus the rejection is maintained.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Green (J. Immunol. Methods 231: 11-23, 1999) provide inherent feature of  a antigen contacted transgenic mouse encoding human IgH loci comprising human IgH variable (V) region gene segments, human IgH D gene segments, and human IgH J gene segments (Figure 2) naturally produce a large panel of antigen specific antibodies specific for said antigen (Abstract).
Macdonald US 8642835. Economides, USP 7,205,148

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632